Judgment modified on the facts by striking therefrom the first ordering paragraph thereof and by inserting in place thereof the following: “ Ordered, Adjudged and Decreed that Thomas H. Crone, former attorney of record for the defendant, Salvatore Franciosa, recover from the defendant, Salvatore Franciosa, the sum of $232.88, without costs and that execution issue therefor,” and as modified affirmed, without costs of this appeal to either party. Certain findings of fact and conclusions of law disapproved and reversed and new findings made. All concur. (The judgment awards the attorney for the defendant attorney’s fees.) Present — Taylor, P. J., Harris, MeCurn, Larkin and Love, JJ.